Order entered February 10, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00057-CV

                              TRACY ARMSTRONG, Appellant

                                                V.

                                    BEAULY LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04709-E

                                            ORDER
       Before the Court is appellant’s January 26, 2015, motion for extension of time to pay the

filing fee for this appeal. We also note that the docketing statement is past due in this appeal. We

GRANT appellant’s motion and ORDER appellant to pay the filing fee and file the docketing

statement no later than TEN DAYS from the date of this order. We caution appellant that no

further extensions of time will be granted absent extraordinary circumstances and failure to pay

the filing fee and file the docketing statement within ten days may result in a dismissal of this

case. See TEX. R. APP. P. 42.3.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE